Case 1:20-cr-00188-JSR Document 93 Filed 09/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ere ee ee i i ee x
UNITED STATES OF AMERICA, :
20-cr-188 (JSR)
-y-
ERRATA
RUBEN WEIGAND and HAMID AKHAVAN,
Defendants. :
~ oe ee x

JED S. RAKOFF, U.S.D.d.

Two minor errors in the Opinion and Order dated August 31,
2020, ECF No. 91, are hereby corrected as follows:

On page 2, lines 13-16, the parenthetical beginning with the
word “here” and ending with the word “Company” is deleted.

On page 3, lines 14-15, the phrase “Weigand and Akhavan were
principals of” is replaced with the phrase “Weigand and Akhavan
and their co-conspirators made use of an entity called.”

SO ORDERED.

Dated: New York, NY

September 2, 2020 Wl Uwe

JEWS. RAKOFF7 U.S.D.d.

 
